Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification and claims do not correspond with regards to terminology. Specifically, the claim terms “second width” (see claim 4) and “second height” (e.g. claim 1) are referred to with different numbers in the specification (W3 and LV3, respectively). That has a potential to cause confusion for the public quickly ascertaining the claim scope, even for a person having ordinary skill in the art. The best practice is to use consistent numbering so as to make it immediately clear what subject matter is being disclosed and claimed.
Similar inconsistency is found in at least claims 2, 3, 4, 9, 16, 17, 18, and 20. This list is not meant to be exhaustive, but merely helpful examples for resolving the ambiguity.
Appropriate correction is required.

Drawings
The disclosure is objected to because of the following informalities:
Features recited in Claim 9 are not sufficiently shown in the drawings: specifically, widths of VS2 aren’t shown. Features recited in Claim 20 are not sufficiently shown in the drawings: specifically, widths of VS2 aren’t shown.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2020 and 7/19/2021 have been considered by the examiner.

	Claim Objections
Claims are objected to because of the following informalities, explained below:  
The claim terms “second width” (see claim 4) and “second height” (e.g. claim 1) are referred to with different numbers in the specification (W3 and LV3, respectively). That has a potential to cause confusion for the public quickly ascertaining the claim scope, even for a person having ordinary skill in the art. The best practice is to use consistent numbering so as to make it immediately clear what subject matter is being disclosed and claimed.
Similar terminology inconsistency is found in at least claims 2, 3, 4, 9, 16, 17, 18, and 20. This list is not meant to be exhaustive, but merely helpful examples for resolving the ambiguity.

Appropriate correction is required.


Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein a first height from a top surface of an uppermost one of the plurality of first electrodes to a bottom of the expanded portion of the first vertical channel structure is smaller than a second height from the top surface of the uppermost one of the plurality of first electrodes to a bottom of the expanded portion of the first dummy structure.

Regarding Claim 12, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including an expanded portion disposed between the first and second vertical extended portions, wherein a vertical length of the expanded portion of the first vertical channel structure is greater than a vertical length of the expanded portion of the second vertical channel structure.

Regarding Claim 17, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including an expanded portion disposed between the first and second vertical extended portions, wherein a largest width of the first vertical extended portion of the first vertical channel structure is a first width, wherein a largest width of the expanded portion of the first vertical channel structure is a second width, wherein a largest width of the first vertical extended portion of the first dummy structure is a third width, wherein a largest width of the expanded portion of the first dummy structure is a fourth width, and wherein a ratio of the second width to the first width is greater than a ratio of the fourth width to the third width.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US # 20180240811
US # 20170352678

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899